Title: From Thomas Jefferson to James Heaton, 20 May 1826
From: Jefferson, Thomas
To: Heaton, James


Dear Sir
Monticello
May 20. 26.
The subject of your letter of Apr. 20 is one on which I do not permit myself to express an opinion, but when time, place, & occasion may give it some favorable effect. a good cause is often injured more by ill timed efforts of it’s friends than by the arguments of it’s enemies. persuasion, perseverance, and patience are the best advocates on questions depending on the will of others. the revolution in public opinion which this case requires, is not to be expected in a day, or perhaps in an age. but time, which outlives all things, will outlive this evil also. my sentiments have been 40. years before the public. had I repeated them 40. times, they would only have become the more stale and thread-bare. altho I shall not live to see them consummated, they will not die with me. but living or dying they will ever be in my most fervent prayers. this is written for yourself, and not for the public: in compliance with your request of two lines of sentiment on the subject. accept the assurance of my good will and respect.Th: Jefferson